Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 1 of 75 PageID #: 7394




                               Exhibit 1
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 2 of 75 PageID #: 7395



                                                                     Page 1

   1                IN THE UNITED STATES DISTRICT COURT
   2                FOR THE SOUTHERN DISTRICT OF INDIANA
   3
             PEOPLE OF THE ETHICAL   )
   4         TREATMENT OF ANIMALS,   )
             INC.,                   )
   5                                 )
                        Plaintiffs,  )            No. 4:17-CV-00186-RLY-DML
   6                                 )
                  vs                 )
   7                                 )
             WILDLIFE IN NEED AND    )
   8         WILDLIFE IN DEED, INC., )
             TIMOTHY L. STARK,       )
   9         MELISA D. STARK AND     )
             JEFF LOWE,              )
  10                                 )
                        Defendants.  )
  11
  12
  13             The ZOOM VIDEOCONFERENCE deposition of
  14                         JEFFREY LOWE
  15       called for examination pursuant to notice and
  16       pursuant to the Federal Rules of Civil Procedure for
  17       the United States District Courts pertaining to the
  18       taking of depositions taken before JO ANN LOSOYA,
  19       Certified Shorthand Reporter, within and for the
  20       County of Cook and State of Illinois via ZOOM
  21       VIDEOCONFERENCE on May 27, 2020 at the hour of 9:00
  22       a.m. CST.
  23
  24
  25

                                   Veritext Legal Solutions
       www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 3 of 75 PageID #: 7396



                                                                      Page 2

    1       APPEARANCES VIA ZOOM:
    2             PETA FOUNDATION
                  MR. ASHER SMITH
    3             MR. GARBRIEL WALTERS
                  MS. CAITLIN HAWKS
    4             MS. BRITTANY PEET
                  1536 16th Street NW
    5             Washington DC 20036
                  (202) 483-7382
    6             ashers@petaf.org
                  Gabew@petaf.org
    7             caitlinh@petaf.org
    8             BARNES & THORNBURG, LLP
                  MR. PAUL OLSZOWKA
    9             One North Wacker Drive
                  Suite 4400
  10              Chicago,Illinois 60606
                  (312) 357-1313
  11              paul.olszowka@btlaw.com
                       Appeared on behalf of PETA.
  12
                              *****************
  13
                     CULOTTA LAW
  14                 MR. JAMES CLAYTON CULOTTA
                     815 East Market Street
  15                 New Albany, Indiana 47150
                     (812) 941-8886,
  16                 clay@culottalaw.com
                          Appeared on behalf of the Defendant
  17                      Wildlife in Need and Wildlife in Deed;
                          Tim Stark.
  18
                              *****************
  19
            ALSO PRESENT VIA ZOOM:
  20
                     Ms. Jessica Amin
  21                 Mr. Tim Stark
                     Mr. Ira Livingston
  22
  23
            REPORTED BY:     JO ANN LOSOYA
  24        CSR LICENSE:     084-002437
  25

                                   Veritext Legal Solutions
        www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 4 of 75 PageID #: 7397



                                                                       Page 3

   1                                     EXAMINATION
   2       Witness                                            Page       Line
   3       JEFFREY LOWE
   4         By Mr. Smith                                          4        7
   5
   6                                  ***************
   7                              INDEX OF EXHIBITS
   8       EXHIBIT                     DESCRIPTION                       PAGE
   9      Exhibit 1       Letter from Tim Stark                                  9
  10      Exhibit 2       Email                                                 12
  11      Exhibit 3       Facebook post                                         17
  12      Exhibit 4       Facebook post                                         19
  13      Exhibit 5       Facebook post                                         36
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 5 of 75 PageID #: 7398



                                                                     Page 4

   1                                       (Witness sworn.)
   2       WHEREUPON:
   3                              JEFFREY LOWE,
   4       called as a witness herein, having been first duly
   5       sworn, was examined and testified as follows:
   6                          E X A M I N A T I O N
   7       BY MR. SMITH:
   8              Q.      Hello, Mr. Lowe, my name is Asher Smith.
   9       I'm the litigation manager with the PETA Foundation
  10       and counsel for People for the Ethical Treatment of
  11       Animals in this litigation.              I understand that you
  12       have previously been deposed in this case by my
  13       colleague Caitlin Hawks.            Because of that, I'll try
  14       to keep preliminary matters and ground rules brief.
  15                          If you could please speak clearly for
  16       the court reporter, all your answers must be verbal,
  17       no head shakes or nods.           Please wait until I have
  18       finished asking a question before you answer so that
  19       the court reporter has a clear record.              If we have
  20       any technical difficulties, we will pause the
  21       deposition and get off the record and try to get
  22       back on as soon as possible.
  23                          Other than that, can you please state
  24       and spell your last name for the record?
  25              A.      My name is Jeffrey, J-E-F-F-R-E-Y, Lowe,

                                   Veritext Legal Solutions
       www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 6 of 75 PageID #: 7399



                                                                     Page 5

   1       L-O-W-E.
   2              Q.      Are you aware that you're testifying
   3       under oath?
   4              A.      Yes, I am.
   5              Q.      Is there any reason, medical, physical or
   6       otherwise why you cannot provide truthful testimony
   7       today?
   8              A.      No.
   9              Q.      Do you have a lawyer with you today?
  10              A.      No.
  11              Q.      Has a lawyer filed an appearance on your
  12       behalf in this case?
  13              A.      No, not yet.
  14              Q.      Today I'll be using the term "big cat" or
  15       "big cats" to refer to tigers, lions, and hybrids of
  16       lions and tigers; is that clear?
  17              A.      Yes.
  18              Q.      I'll use the acronym W-I-N or WIN to
  19       refer to Wildlife in Need; is that clear?
  20              A.      Yes.
  21              Q.      To avoid confusion, can you tell me the
  22       name you would like me to use to refer to your
  23       facility where you exhibit animals?
  24              A.      It doesn't matter.           Just call it my zoo.
  25              Q.      Sure.

                                   Veritext Legal Solutions
       www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 7 of 75 PageID #: 7400



                                                                       Page 6

   1               A.       You can call it my roadside zoo if you
   2       want.        It doesn't bother me.
   3               Q.       Okie doke.       I'd like to start off by
   4       asking you about the events that gave rise to your
   5       enjoinder into this litigation.
   6                               Can you explain how lion cubs born in
   7       WIN in the summer of the 2019 ended up in your zoo?
   8               A.       They were dropped off here.
   9               Q.       By who?
  10               A.       Tim Stark.
  11               Q.       On what date?
  12               A.       I have no idea.
  13               Q.       When were these cubs born?
  14               A.       I have no idea.          I wasn't there.
  15               Q.       Did you see these cubs at WIN?
  16               A.       No.
  17               Q.       Did Tim Stark just suddenly arrive on
  18       your property with these cubs?
  19               A.       Yes.
  20               Q.       Did he say anything about their birth?
  21               A.       No.
  22               Q.       Or the conditions under which he
  23       separated them from their mother?
  24               A.       No.
  25               Q.       Do you know if anyone else at WIN was

                                      Veritext Legal Solutions
       www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 8 of 75 PageID #: 7401



                                                                     Page 7

   1       aware that these lions were born?
   2               A.     I have no idea.
   3               Q.     In what kind of vehicle did Mr. Stark
   4       drive the cubs to your property?
   5               A.     A dark Dodge dually.
   6               Q.     Do you have any idea where the cubs rode
   7       during the trip in the Dodge?
   8               A.     I don't remember.
   9               Q.     Any guess?
  10                      MR. CULOTTA:        Objection, calls for
  11       speculation.
  12                      THE WITNESS:        Don't worry.     I won't
  13       guess.
  14       BY MR. SMITH:
  15               Q.     Do you know how long the trip was?
  16               A.     I have no idea.
  17               Q.     Have you driven between your zoo and
  18       Wildlife in Need before?
  19               A.     Not directly, no.
  20               Q.     Do you know approximately how long the
  21       trip is?
  22               A.     I don't know.
  23               Q.     Do you know if Mr. Stark provided food
  24       for the cubs during this trip?
  25                      MR. CULOTTA:        Objection, calls for

                                   Veritext Legal Solutions
       www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 9 of 75 PageID #: 7402



                                                                     Page 8

   1       speculation.
   2                      MR. SMITH:      Only answer if you know.
   3                      THE WITNESS:       Pardon me?
   4       BY MR. SMITH:
   5               Q.     Do you know yourself if Mr. Stark
   6       provided food for the cubs during this trip?
   7               A.     I do not know.
   8               Q.     Do you know if Mr. Stark provided any
   9       kind of ventilation or temperature control for the
  10       cubs during the trip?
  11                      MR. CULOTTA:       Objection, again calls for
  12       speculation.
  13       BY MR. SMITH:
  14               Q.     When Mr. Stark arrived with the cubs, was
  15       their mother with them?
  16               A.     No.
  17               Q.     Do you have any reason to believe that
  18       the cubs were separated from their mother before the
  19       trip?
  20               A.     They obviously were separated from their
  21       mother.
  22                      MR. SMITH:      Could we show what's marked
  23       in the folder as Lowe Exhibit 1.
  24                      MR. LIVINSTON:        Sure thing.
  25                      MR. SMITH:      I'm going to show you a

                                   Veritext Legal Solutions
       www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 10 of 75 PageID #:
                                    7403


                                                                   Page 9

  1       document that was filed in this case by Tim Stark on
  2       September 13, 2019 that can be found in the public
  3       docket at ECF No. 260.
  4                        MR. LIVINGSTON:        What was the exhibit
  5       number again?
  6                        MR. SMITH:     It is going to be Lowe
  7       Exhibit 1, the first document in the folder, and it
  8       was ECF No. 260.
  9                        MR. LIVINSTON:       Gotcha.
10                                   (Deposition Exhibit 1 was marked
11                                   for identification.)
12                         THE WITNESS:      Has anybody cleared this
13        with the Attorney General, Curtis Hill?
14        BY MR. SMITH:
15                Q.       Mr. Lowe, please read this document.
16                A.       I can't see it on the screen.        I'm
17        looking at you on a phone.              There's no possible way
18        I can read that.
19                Q.       Okay.   Well, I can tell you that this
20        document was filed in this case on the public docket
21        at number 260 and it reads, if you can hear me:                 "I
22        Tim Stark would like to formally notify the Court of
23        four big cat cubs born on my property.              One being
24        born on July 9, 2019, and three more on August 7,
25        2019.        Mr. Lowe was on my property from July 11

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 11 of 75 PageID #:
                                    7404


                                                                    Page 10

  1       through the 13 and observed the two lionesses that
  2       were pregnant.         He gave specific instructions to
  3       have the cubs pulled when born and delivered to him
  4       at 25803 North County Road, 3250, Wynnewood
  5       Oklahoma, 73098.         It was reiterated to me multiple
  6       times by Mr. Lowe that he was the rightful owner and
  7       that fuck PETA and fuck that judge.                 I'm not part of
  8       that lawsuit and they have no jurisdiction over me.
  9       I am the legal owner of those cats."
10                              Again, from the document, "following
11        the instruction of their owner, Mr. Lowe, the cubs
12        were taken to his property at 25803 North County
13        Road 3250, Wynnewood, Oklahoma, 73098 on August 12,
14        2019."
15                              Does anything that I just read stand
16        out to you as not being true?
17               A.         The entire thing, except I was there.           I
18        was at his facility during that date.                 We didn't
19        even -- we didn't talk about cats.
20                              I would like to ask my question
21        again.         Have you cleared this with Curtis Hill who
22        has told me not to discuss this criminal
23        investigation with anyone including PETA?
24                          MR. CULOTTA:     I'm not exactly sure and
25        I'm not aware of any criminal investigation so...

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 12 of 75 PageID #:
                                    7405


                                                                  Page 11

  1                      THE WITNESS:      Then I will end this if
  2       nobody has cleared this as I instructed them to do.
  3       Because I'm not going to -- I'm not going to violate
  4       an order in a criminal suit for PETA's civil suit
  5       against Tim Stark.
  6                      MR. SMITH:     Can the court reporter pull
  7       up and we'll mark as Exhibit 2 from the Jeff Lowe
  8       potential exhibits folder an email dated May 20,
  9       2020.
10                       MR. CULOTTA:      I heard 2020.
11                       MR. SMITH:     Sure.      The PDF name should be
12        2020-05-20.
13                       MR. CULOTTA:      Where would I find that
14        particular document?
15                       MR. SMITH:     It's in the folder marked
16        potential exhibits.
17                       MR. CULOTTA:      When was that sent because
18        I don't have it unless it was attached to something
19        that I'm not -- that I haven't seen.              I don't have
20        an email that says potential exhibits.
21                       MR. SMITH:     I can send you the link right
22        now.
23                       MR. CULOTTA:      Please do.
24                       MR. SMITH:     That was Clay speaking,
25        correct?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 13 of 75 PageID #:
                                    7406


                                                                        Page 12

  1                        MR. CULOTTA:        That is correct.
  2                        MR. SMITH:       Okay.      I'm happy to send you
  3       the exhibits right now.
  4                        MR. CULOTTA:        Thank you.
  5                                    (Deposition Exhibit 2 was marked
  6                                    for identification.)
  7                        MR. SMITH:       Mr. Culotta, I just emailed
  8       you the exhibits.
  9                        MR. CULOTTA:        Okay.       Thank you.
10        BY MR. SMITH:
11               Q.        Mr. Lowe, this email, which is on the
12        screen, I'll read it for you, it is an email from
13        Philip Rizzo dated May 20, 2020, 5:43 p.m. sent to
14        me.    Subject line:         Wildlife in Need/Tim Stark.
15                             It says:        "Mr. Smith, it has come to
16        my attention that Jeff Lowe has stated to you and/or
17        your co-counsels that he was advised by the Indiana
18        Office of Attorney General to not provide others
19        information about Wildlife in Need and/or Tim Stark.
20        This is not true.          The Indiana Office of Attorney
21        General never provided said direction to Jeff Lowe.
22        Sincerely Phil Rizzo."
23               A.        That is complete bullshit because I've
24        got his email telling me not to discuss this with
25        anyone.        Now what?

                                     Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 14 of 75 PageID #:
                                    7407


                                                                   Page 13

  1              Q.      Now, I suggest that we continue with the
  2       deposition.
  3              A.      No.    I suggest that I have my attorney
  4       contact you and we finish it with him here because
  5       I'm not going to violate the -- and besides I wasn't
  6       speaking to Phil Rizzo.           I was talking to the
  7       Attorney General Curtis Hill.               So you're sending me
  8       an email from Phil Rizzo and what does it say about
  9       the investigation by the United States Department of
10        Agriculture against him?
11               Q.      Mr. Lowe, if you don't sit for this
12        deposition, we can compel your testimony.
13               A.      I don't care.        You guys think you scare
14        me.    I've already walked out of one of your
15        depositions, right?         Right?       What did you do?   What
16        did you do me that time?            Nothing.
17               Q.      Mr. Lowe --
18               A.      Yes.
19               Q.      Either leave and we'll compel your
20        testimony and we will seek our fees in compelling
21        that testimony or we can get through with this
22        deposition as quickly as possible.
23               A.      I'm going to give you a few more minutes,
24        and if you keep asking me questions that you know
25        the answers to, then I'm leaving.                  Go.

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 15 of 75 PageID #:
                                    7408


                                                                     Page 14

  1              Q.      Were you at WIN at July 11 through the
  2       13?
  3              A.      I don't know if that's the exact date,
  4       but I was there for a few days, yes.
  5              Q.      Did you observe two lionesses that were
  6       pregnant?
  7              A.      No.
  8              Q.      Is Mr. Stark lying when he says he gave
  9       specific -- that you gave him specific instructions
10        to have the cubs pulled?
11               A.      If Mr. Stark's lips are moving, he's
12        lying, yes.
13               Q.      Did you ever reiterate to him that you
14        were the rightful owner of those cubs?
15               A.      No.   Why would I do that to him?             He's
16        the most cocky, arrogant person that you've ever met
17        and you guys know it.         Nobody tells Tim Stark what
18        to do.
19               Q.      Did you ever say to him, "fuck PETA and
20        fuck that judge, I'm not part of that lawsuit --"
21               A.      I probably said fuck PETA a thousand
22        times because I don't like PETA.                  I don't even know
23        that judge.      That judge had no jurisdiction over me
24        so who knows.
25               Q.      Who was there when Mr. Stark arrived at

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 16 of 75 PageID #:
                                    7409


                                                                  Page 15

  1       your zoo with these cubs?
  2              A.       All of my staff.
  3              Q.       Did you keep a record of these arrivals?
  4              A.       No.
  5              Q.       Are you required by the Animal Welfare
  6       Act to keep a record of any acquisitions?
  7              A.       No.    Only when I put them on display, on
  8       exhibit.       I can take 100 cubs in my house and I
  9       don't have to put them on my inventory.
10               Q.       Are these cubs currently on exhibit at
11        your facility?
12               A.       They are in my facility.
13               Q.       Where are they at your facility?
14               A.       On my zoo, on my property.
15               Q.       Are they --
16               A.       You don't know my facility so what good
17        is it to tell you if I said enclosure 54?
18               Q.       Are these lions in an enclosure that's
19        visible to the public?
20               A.       Yes.
21               Q.       Do you currently have them listed on your
22        inventory for the USDA?
23               A.       Yes.
24               Q.       When did you place them on that
25        inventory?

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 17 of 75 PageID #:
                                    7410


                                                                  Page 16

  1               A.     I don't know.       You didn't ask me to have
  2       that information available so I did not prepare it.
  3               Q.     After you decided to put these cats on
  4       display, did you create acquisition records for
  5       them?
  6               A.     We have a -- we have them on a transfer
  7       form I believe that we had to make because Tim did
  8       not give health certificates to bring them into the
  9       state.
10                Q.     When Mr. Stark arrived without health
11        certificates, did you ask him where those health
12        certificates were?
13                A.     No, it's not my duty.
14                Q.     What was your reaction when Mr. Stark
15        arrived with the lion cubs?
16                A.     I don't recall.        I'm not very
17        reactionary, right.
18                Q.     Did Mr. Stark say he was giving you these
19        lion cubs?
20                A.     He sat them on the ground and he says,
21        here, take care of these.
22                Q.     Was that cool with you?
23                A.     Yep, sure is.       That's what I do.
24                Q.     I'd be happy to mark and show this
25        document but I could represent to you on your

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 18 of 75 PageID #:
                                    7411


                                                                     Page 17

  1       Facebook account on October 1st, 2019, you said:
  2       "Let me show you what a total dumb-ass Tim Stark is.
  3       He lied to a federal judge by telling the judge that
  4       I instructed him to pull the cubs.                  What he didn't
  5       know is Lauren recorded him talking about pulling
  6       the cubs and asking me to lie to the USDA.                  I also
  7       made sure to text Stark about him pulling the cubs
  8       against a court order."
  9              A.      Hm-hmm.     Very true.
10               Q.      Did you understand at the time that Tim
11        taking these cubs to your property would violate
12        court orders in this litigation?
13               A.      I don't know if it was at that time or if
14        I learned it later because it's still a gray area to
15        me.    You had listed 25 or 23 big cats.                You didn't
16        say offspring thereof.           So who knew if it was legal
17        or illegal.
18                       MR. SMITH:       Okay.      Actually I would like
19        to mark and show this document.                 Can we mark as -- I
20        guess it's Exhibit 3 now the Facebook post from
21        October 1st.      It should be the document in the
22        exhibits folder that's listed as Exhibit 2.
23                       MR. LIVINSTON:         Okay.
24                                   (Deposition Exhibit 3 was marked
25                                   for identification.)

                                   Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 19 of 75 PageID #:
                                    7412


                                                                    Page 18

  1       BY MR. SMITH:
  2              Q.      I know that you have said that you can't
  3       see the documents, Mr. Lowe.                 Was the Facebook
  4       account with the user name Jeff Negan Lowe that
  5       published this on the October 1st your account?
  6              A.      It belonged to my wife and I.
  7              Q.      Do you remember publishing this post on
  8       October -- in October 2019?
  9              A.      I don't remember what I had for breakfast
10        this morning.        No.
11               Q.      You refer here to Lauren recording Tim
12        Stark talking about pulling the cubs.
13               A.      Okay.
14               Q.      Do you have access to these recordings?
15               A.      I have no idea if they're still around or
16        not.
17               Q.      How were these recordings made?
18               A.      On a phone.
19               Q.      On your phone?
20               A.      No.
21               Q.      Was it on Lauren's phone?
22               A.      I don't know whose phone she had with her
23        that night, but we have since both gotten new phones
24        so they would be gone.
25               Q.      Do you have any way to access these

                                     Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 20 of 75 PageID #:
                                    7413


                                                                  Page 19

  1       recordings?
  2              A.       Not that I know of.
  3              Q.       You state here that you made sure to text
  4       Stark about pulling the cubs against a court order.
  5       Would you have any way to access this text message
  6       today?
  7              A.       No.   Like I said, I got new phones, which
  8       you -- you have access to it by getting Tim Stark's
  9       phone like you guys did before.
10                        MR. SMITH:     Okay.      For the record, I'd
11        like us to mark as an exhibit the document in the
12        exhibits folder numbered 3.              It's a Facebook post
13        from September 8, 2019.
14                        MR. LIVINSTON:       The one I just had up?
15                        MR. SMITH:     No, it should be the next
16        exhibit in that folder.
17                        MR. LIVINSTON:       Gotcha.
18                                  (Deposition Exhibit 4 was marked
19                                  for identification.)
20                        MR. LIVINSTON:       This will be Exhibit 4.
21                        THE WITNESS:      Who watched the Tiger King?
22        Anybody?       This is really boring, you guys.         Come on.
23        BY MR. SMITH:
24               Q.       Mr. Lowe, do you remember that in
25        September 2019, you published a Facebook post saying

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 21 of 75 PageID #:
                                    7414


                                                                  Page 20

  1       that Tim Stark transported approximately 100 animals
  2       in an enclosed trailer to your facility?
  3               A.     I don't remember posting it, but he did.
  4               Q.     Do you remember making a Facebook post
  5       stating that some animals Tim Stark transported were
  6       chewing their tails off their bodies?
  7               A.     I don't remember it, but they did.
  8               Q.     Do you remember Tim Stark transporting
  9       approximately 100 animals to your facility in July,
10        2019?
11                A.     Yes.
12                Q.     In what condition were these animals when
13        they arrived?
14                A.     Half dead.
15                Q.     Were most of them half dead?
16                A.     Yes.
17                       MR. CULOTTA:      I'm going to object to the
18        extent that these were not big cats and it goes
19        outside the scope of this litigation.
20        BY MR. SMITH:
21                Q.     Do you remember what species of animals
22        were in this trailer?
23                A.     I mean, there were a lot of animals in
24        the trailer.      Probably -- probably of the hundred
25        animals, I would guess 60 different species.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 22 of 75 PageID #:
                                    7415


                                                                  Page 21

  1              Q.      If we were to scroll down this post, we'd
  2       see that the account of Jeff Negan Lowe posted a
  3       number of photos of injured animals.              Do you
  4       remember taking any such photos?
  5              A.      Well, I obviously didn't take the ones of
  6       Tim.
  7              Q.      Can you see the images right now,
  8       Mr. Lowe?
  9              A.      They're very, very tiny.
10               Q.      How about this photo if we stop here?
11               A.      I can see it.
12               Q.      Do you recall this animal?
13               A.      It's a bush baby.
14               Q.      What happened to this bush baby?
15               A.      He obviously started eating himself,
16        tearing his face off.
17               Q.      Why would he do that?
18               A.      Severe stress and trauma.          No water.    100
19        degree trailer with no A/C unit.
20               Q.      Was this a different vehicle than Tim
21        Stark used to transport the lion cubs later that
22        summer?
23               A.      Same vehicle but this was a trailer.
24               Q.      Did Tim not have the trailer attached
25        when he transported the cubs later that summer?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 23 of 75 PageID #:
                                    7416


                                                                  Page 22

  1              A.      He had an open trailer with heavy
  2       equipment on it.
  3              Q.      Does this jog your memory as to whether
  4       the cubs were transported in the open trailer or in
  5       the -- say on the seat?
  6              A.      I don't remember.         I don't remember.     I
  7       actually don't even think I saw him take them from
  8       the car or from the truck.            I think by the time I
  9       walked out there, they were sitting on the ground in
10        a carrier.
11               Q.      Earlier we saw that Mr. Stark represented
12        that these cubs were delivered to your zoo on
13        August 12, 2019.       Do you have any recollection as to
14        what the weather may have been in August of 2019?
15               A.      I have no idea, but I would assume it was
16        hot.
17               Q.      If I represented to you that according to
18        a Google search, temperatures of at least 100
19        degrees were reported on August 12, 2019, in central
20        Oklahoma.      Would that surprise you?
21               A.      No.   That's our Oklahoma's weather in
22        August typically.
23               Q.      Do you remember what condition the cubs
24        were in when they arrived?
25               A.      They were very, very small, and just

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 24 of 75 PageID #:
                                    7417


                                                                  Page 23

  1       huddled together.       I brought them in and let my wife
  2       start taking care of them.
  3               Q.     Did they show any negative effects from
  4       their transport?
  5               A.     I'm not a vet.       I don't know what caused
  6       their negative effects.
  7               Q.     Earlier you told me that a number of
  8       animals Tim Stark delivered to your facility were
  9       half dead.      What did you mean by half dead?
10                A.     Say that again, please.
11                Q.     What did you mean when you told me that
12        some of the animals Tim Stark transported to your
13        zoo were half dead?
14                A.     They were near death or dead.
15                Q.     And how did you reach that conclusion?
16                A.     Because I have known animals since I was
17        six years old and I'm 55 years old.
18                Q.     In what way would they have looked half
19        dead?
20                A.     Half of them were -- well, 28 or 30 were
21        already dead, and the others were close to death
22        from dehydration.
23                Q.     Do you remember if these lions showed any
24        signs of dehydration?
25                A.     No.   Because as I said, those lions

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 25 of 75 PageID #:
                                    7418


                                                                  Page 24

  1       weren't in this trailer of death.
  2              Q.      After Tim Stark arrived, did he ever ask
  3       you to claim that they were born at your zoo?
  4              A.      No, not that I remember.           Actually, he
  5       might have.      I don't remember.           We had so many
  6       conversations about so many things over the period
  7       of a few months that I don't remember.
  8              Q.      If we scroll up on the exhibit on the
  9       screen now, you would find that you wrote:               "Not to
10        mention July 17 to 18, Tim Stark pulled five newborn
11        cubs against a federal court order and asked me to
12        claim they were born at my park."
13                           Is it your testimony that that's
14        accurate and that he asked you to claim that they
15        are born at your park?
16               A.      If that's what I said then, then that's
17        what happened.
18               Q.      You also state here that Tim pulled five
19        newborn cubs.      Do you know where you got the
20        number 5 from?
21               A.      I don't know.
22               Q.      When he arrived, did he have four cubs or
23        five cubs?
24               A.      Apparently from what I'm being reminded,
25        one died at his facility before he brought it here.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 26 of 75 PageID #:
                                    7419


                                                                  Page 25

  1              Q.      Who reminded you of that?
  2              A.      My wife.
  3              Q.      Is your wife next to you right now?
  4              A.      She is.
  5              Q.      When you say that one died -- I'm sorry.
  6       Let me look.
  7                            When you say one died at his facility
  8       before he brought it here, how do you know that?
  9              A.      If I said it, it would have been just
10        relaying what Stark told us.               That's the only way I
11        could have known.
12               Q.      Do you have any recollection that Tim
13        told you that one cub died at his facility before
14        being transported to Oklahoma?
15               A.      I vaguely remember it but nothing
16        specific.
17               Q.      Do you have any recollection how or why
18        this cub may have died?
19               A.      I would have no idea.
20               Q.      I'd like to ask you about the living
21        situation of these four lions now that you're -- now
22        that they're at your zoo.
23                             Do you know what their names are
24        currently that you or your staff identify them by?
25               A.      No.

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 27 of 75 PageID #:
                                    7420


                                                                  Page 26

  1               Q.       If we were at your zoo right now, would
  2       you be able to, say, walk around and identify them?
  3               A.       I could identify the four lion cubs.          I
  4       couldn't identify them by name.
  5               Q.       Do you have any other juvenile lions of
  6       approximately the same age at your facility or just
  7       those four?
  8               A.       I have others.
  9               Q.       Around the exact same age?
10                A.       Very similar.
11                Q.       If we were at your facility right now,
12        would you be able to identify all of your big cats
13        by name?
14                A.       No.   I just told you, no.
15                Q.       How do you identify your big cats?
16                A.       These cats, that's -- I'm not answering
17        that.        How do you identify your children?        Is it
18        always by name?         No, you know who your kids are.
19                Q.       What sex are these four lions?
20                A.       I think if I'm not mistaken three females
21        and a male.
22                Q.       Do you recall how soon after these four
23        lion cubs arrived in Oklahoma they first saw a
24        veterinarian?
25                A.       It would have been almost immediately.

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 28 of 75 PageID #:
                                    7421


                                                                     Page 27

  1       My vet comes here weekly.
  2              Q.      What's the name of that veterinarian?
  3              A.      It's none of your business.
  4              Q.      Is this the same person as your attending
  5       veterinarian for the cats at your facility?
  6              A.      I have several attending veterinarians
  7       and none of them are any of your business because
  8       you just use that information to harass them and I
  9       won't facilitate that.
10               Q.      Is the person who saw these cubs after
11        they arrived someone who signed a written program of
12        veterinary care for your zoo?
13               A.      No.
14               Q.      How many times have these cubs been
15        examined by a veterinarian?
16               A.      I don't know.       I would have to check my
17        records.
18               Q.      Do you know if the veterinarian who
19        visited them has previously treated big cats?
20               A.      Yes.
21               Q.      Big cats at your facility?
22               A.      Big cats in general, yes.
23               Q.      Where else have they treated big cats
24        other than at your --
25               A.      I could not tell you.              I have no idea.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 29 of 75 PageID #:
                                    7422


                                                                  Page 28

  1              Q.      Have any of these four lions had any
  2       medical issues since August 12, 2019?
  3              A.      That's also none of your business.
  4       Protected by HIPAA.
  5              Q.      Is it your testimony that HIPAA protects
  6       big cats?
  7              A.      Yes.   It protects my medical records and
  8       those are my medical records.
  9              Q.      Has a veterinarian treated any medical
10        issues for these big cats since August 2019?
11               A.      Again, that's protected information.
12               Q.      Have these big cats been consistently
13        healthy since they arrived at your facility?
14               A.      Everything here is healthy now.
15               Q.      Have any of these lions been declawed?
16               A.      No.
17               Q.      Have you ever had a big cat cub declawed?
18               A.      No.
19               Q.      Why not?
20               A.      I do not declaw big cats.
21               Q.      Do you consider it inhumane?
22               A.      I consider it unnecessary.
23               Q.      Why is it unnecessary?
24               A.      Because I just don't believe that you
25        maim an animal because you're afraid of that animal.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 30 of 75 PageID #:
                                    7423


                                                                  Page 29

  1              Q.      Have these four lions been continually
  2       housed together since August of 2019?
  3              A.      Yes.
  4              Q.      Have they had any other enclosure mates?
  5              A.      No.
  6              Q.      In general, how do you decide which big
  7       cats live in which enclosures?
  8              A.      It is just something that you -- it's
  9       just a skill that you acquire, you know, the
10        personalities of some animals versus the
11        personalities of others, and you just make that
12        evaluation as you go.
13               Q.      Do you make that evaluation?
14               A.      I do.
15               Q.      Do you have any plans to separate these
16        four lions as they grow older?
17               A.      Probably, when they reach maturity.
18               Q.      When is that?
19               A.      It depends on the particular cat.           But it
20        can be as young as two and a half years old and as
21        old as three and a half years old.
22               Q.      Do you or your staff currently monitor
23        their behavior to determine how long they can stay
24        together?
25               A.      Yes.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 31 of 75 PageID #:
                                    7424


                                                                  Page 30

  1              Q.      What does that monitoring entail?
  2              A.      Exactly the way you describe it.           We
  3       monitor their behavior to see how long they can stay
  4       together.      We observe them on a daily basis.           We
  5       live here in the park amongst all of these animals.
  6              Q.      Do you have a checklist of things you
  7       look for?
  8              A.      No.
  9              Q.      Do you know the approximate dimension of
10        their enclosure?
11               A.      It's probably 160 by 30 with a 2 and a
12        half acre exercise area adjacent that they are
13        shifted in and out of.
14               Q.      How are they shifted in and out of that
15        exercise area?
16               A.      We have shift doors.
17               Q.      Is that area connected to their
18        enclosure?
19               A.      Yes, that's what I said, adjacent to.
20               Q.      Are there climbing platforms in their
21        enclosure?
22               A.      Yes.
23               Q.      Are there ways for them all to escape
24        from view at the same time?
25               A.      Yes.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 32 of 75 PageID #:
                                    7425


                                                                   Page 31

  1               Q.     How high is the fencing around this
  2       enclosure?
  3               A.     16 feet I think, with a 3-foot 45-degree
  4       kick in.
  5               Q.     Does this enclosure include any swimming
  6       area?
  7               A.     Yes.
  8               Q.     Have these lions ever gone swimming?
  9               A.     No.
10                Q.     How do you know that?
11                A.     Because lions don't swim.
12                Q.     Do these enclosures include areas that
13        will provide them complete shelter from weather?
14                A.     Yes.
15                Q.     Do you know how these shelters are
16        insulated?
17                A.     They aren't insulated.             They have steel
18        structures over them.
19                Q.     And all four lions fit into this
20        enclosure at the same time?
21                A.     There is three enclosures.             It is not
22        like at Pat Craig's where they live in concrete
23        culverts.      That's where PETA sends most of their
24        cats, but this isn't like that, and they only have
25        eight-foot fences.        We have USDA regulation size

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 33 of 75 PageID #:
                                    7426


                                                                  Page 32

  1       fences.
  2              Q.      How often is the water changed in their
  3       enclosure?
  4              A.      Which water?
  5              Q.      The water that they drink.
  6              A.      Every two hours I think we do water
  7       checks on the park now this time of year.
  8              Q.      Is water in this enclosure or other
  9       enclosures at your facility ever allowed to turn
10        green or collect bugs?
11               A.      If it rains and it turns green instantly,
12        then there you go.       If bugs land in their water,
13        there you go, but it is changed every two hours.
14               Q.      If you or your staff see water that's
15        turned green or which bugs have accumulated, do you
16        change it immediately?
17               A.      Yes, just like Mother Nature does for
18        them in the wild.
19               Q.      In your view, would water that has turned
20        green or in which bugs have accumulated be
21        unhealthy?
22               A.      It could be or it could be perfectly
23        healthy.
24               Q.      Are the lions in the lockout areas every
25        two hours when their water is changed?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 34 of 75 PageID #:
                                    7427


                                                                    Page 33

  1               A.        No.     It is changed from outside the
  2       enclosure.
  3               Q.        Can you describe how that process works.
  4               A.        Yes.     There is water bowls hanging on the
  5       sides of the cages.             Bull hooks are used to empty
  6       the water and we scrub the bowls out through the 4
  7       by 4 openings and then the hose is put back in to
  8       refill the water tanks.
  9                                I have invited you guys here several
10        times.         You guys can come and observe any time you
11        want.        PETA doesn't have to send spies.          I have
12        actually offered to give them jobs here.                Then they
13        could report back to PETA every day how we do
14        things.
15                Q.        How often is the rest of the enclosure
16        cleaned?
17                A.        Several times a week.
18                Q.        Do you do this yourself?
19                A.        No.
20                Q.        Who does it?
21                A.        Our staff.       And our perfect USDA
22        inspections will verify that we keep our facility
23        very clean.
24                Q.        Are lions locked in their lockout areas
25        during this routine cleaning?

                                      Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 35 of 75 PageID #:
                                    7428


                                                                       Page 34

  1              A.      Yes.
  2              Q.      Who chooses enrichment items for their
  3       enclosure?
  4              A.      They have tires, they have balls, they
  5       have spools, they have boxes, they have big car wash
  6       brushes.
  7              Q.      I'm sorry.       You might think this is a
  8       dumb question, but when you say spools --
  9              A.      They all are so far.             Pardon me?
10               Q.      When you say spools, what does that refer
11        to?
12               A.      The big cable spools.
13               Q.      What kind of cable?
14               A.      There's no cable on it.              It is the spools
15        that hold cable.
16               Q.      Got it.     What kind of balls?
17               A.      Indestructible balls that are made for
18        big animals like lions, tigers, and bears.
19               Q.      Are these by any chance Boomer balls?
20               A.      They're not the brand name Boomer but
21        they're just like the Boomer balls.
22               Q.      Have you ever used balloons?
23               A.      Not with these lions, not with the cats
24        that you're concerned about.
25               Q.      Pieces of wood?

                                   Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 36 of 75 PageID #:
                                    7429


                                                                      Page 35

  1               A.     Pieces of wood?         Are there pieces of wood
  2       in nature?      There's wood everywhere.               We build
  3       things out of wood.         Their enclosure -- their cabins
  4       are made out of wood.          There's trees in their --
  5               Q.     Are they used as an enrichment item?
  6               A.     No.    If they want to scratch on a tree,
  7       do you consider that enrichment?                   You know, it's up
  8       to your professional Jay Pratte to figure out.
  9               Q.     In what way are items like tires
10        enriching for the lions?
11                A.     Because they pick them up and throw them
12        around.
13                Q.     How long are these items left in their
14        enclosure?
15                A.     Until they are taken out.
16                Q.     How often are they taken out?
17                A.     When they have damage.               How often are
18        they damaged?        When the tigers and lions chew on
19        them.
20                             These questions are getting really
21        redundant and very, very unnecessary.                   I'm a busy
22        man.     You can compel me -- if you want to get to the
23        meaty questions, let's do it before I stand up and
24        leave.
25                Q.     I would like to mark and show what is in

                                  Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 37 of 75 PageID #:
                                    7430


                                                                     Page 36

  1       the exhibits folder as Exhibit 5.                  It is a May 4,
  2       2020, Facebook post from a member of the public
  3       named, Mary Francis.
  4               A.       So now we're looking at other people's
  5       Facebook posts?        I'm supposed to determine any --
  6                        MR. LIVINSTON:      Which exhibit was that
  7       again, 4?
  8                        MR. SMITH:    It's the one in the folder.
  9                        MR. LIVINSTON:      Number 5.        Got it.
10                                  (Deposition Exhibit 5 was marked
11                                  for identification.)
12                         MR. SMITH:    Please scroll to the third
13        page.        Can you make the photos a little smaller so
14        we can see more of it?
15        BY MR. SMITH:
16                Q.       I'll represent to you that we pulled this
17        photo from a public Facebook post published on
18        May 4, 2020, and that these appear to be the same
19        lions that you identified to me in an email are the
20        ones from WIN.        Does this look like those lions?
21                A.       I have no idea.       All lions look alike.
22                Q.       Do you see the ball and chain near the
23        top of this photo?
24                A.       Oh, good Lord.      No.      It's too small.       I
25        can't see anything.

                                  Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 38 of 75 PageID #:
                                    7431


                                                                       Page 37

  1               Q.       Has a ball and chain ever been an
  2       enrichment item in their enclosure?
  3               A.       Yes.   Not in your -- not in Stark's
  4       enclosure where Stark's cats were, but we use Boomer
  5       balls or similar balls hooked through chains all the
  6       time and the USDA fully approves it as long as we
  7       clamp the two chains together where they can't get
  8       their heads in there or their paws in there to hang
  9       themselves.        But there's no evidence that those are
10        Tim Stark's cats.         And because of the day of
11        published, it doesn't mean that it was taken that
12        date.        You are asking me to speculate.
13                Q.       When enrichment items are changed, are
14        the lions also in their lockout areas?
15                A.       We don't go in.        I might go in with cats
16        but my staff doesn't go in with cats over a year
17        old.
18                Q.       How many other groups of big cats also
19        have access to this same lockout enclosure that you
20        have described?
21                A.       I didn't describe a lockout enclosure.
22                Q.       You described I believe a two-acre area
23        adjacent --
24                A.       That's not a lockout.              I said that's an
25        exercise area.

                                   Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 39 of 75 PageID #:
                                    7432


                                                                         Page 38

  1              Q.      Okay.     How many other big cats have
  2       access to that exercise area?
  3              A.      What does that matter?               Several.    Maybe
  4       10, 12, 15.      But those aren't the lions that were
  5       the scope of this deposition.
  6              Q.      Are groups of big -- are different groups
  7       of big cats from different enclosures ever rotated
  8       through that area at the same time?
  9              A.      Are what?
10               Q.      Are different groups of big cats from
11        different enclosures ever rotated into the exercise
12        area at the same time?
13               A.      No.
14               Q.      Does your zoo have a formal written lion
15        or big cat nutrition plan?
16               A.      Yes.
17               Q.      Who put together that plan?
18               A.      We did.
19               Q.      Who is we?
20               A.      We -- we -- the people here at the zoo
21        who do it every single day.               You have already filed
22        a FOIA request for all of this from the USDA because
23        I got the notice.
24               Q.      Is this a document that you keep at your
25        facility?

                                   Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 40 of 75 PageID #:
                                    7433


                                                                  Page 39

  1              A.      Nope, I keep it in my home.
  2              Q.      Does your zoo have a formal written lion
  3       or big cat nutrition plan?
  4              A.      Yes, we do.
  5              Q.      Are these --
  6              A.      You just -- you just FOIA requested it
  7       from the USDA.      You know I have one.
  8              Q.      Are these lions fed a diet in accordance
  9       with that written plan?
10               A.      Yes, they are.
11               Q.      Do you or your staff monitor the big cats
12        at your zoo using any kind of body condition
13        guidelines?
14               A.      Yes, we do.     And my vet is here every
15        week like I told you.
16               Q.      What guidelines are those?
17               A.      You know what, this is getting completely
18        ridiculous.      Because I have already told you guys
19        I'm not sharing my years and years of hard work and
20        research with PETA to put in a public record.               Let
21        someone else spend the money to develop their diets
22        and their plans.      You guys have already requested
23        this from the United States Department of
24        Agriculture.      So sitting here trying to stump me
25        with your stupid questions isn't going to work

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 41 of 75 PageID #:
                                    7434


                                                                          Page 40

  1       because this is why I will leave.
  2               Q.        Mr. Lowe, I'm not trying to stump you.
  3               A.        Yes, you're throwing out stupid
  4       questions, Asher.
  5               Q.        Excuse me.       Don't interrupt me.
  6               A.        I will.     Don't fucking do that, dude.                I
  7       will get up and leave.              Tim Stark, I know there's a
  8       big smile on your face because you have seen this
  9       shit happen before.             Asher, don't tell me what to
10        do.     I'll turn this phone off just like that.
11                Q.        You testified that four lions from WIN
12        are at your facility.              Those big cats are the
13        subject of this litigation.                  I'm obviously entitled
14        to ask about the conditions under which those lions
15        live.
16                A.        What does that have to do with my other
17        cats that you're asking about?
18                Q.        Who just spoke?
19                A.        None of your fucking business.                I don't
20        ask you who is speaking in the room behind you.
21                Q.        I would like to remind you that you're
22        the one under oath here.
23                A.        I don't give a shit, Asher.                I'm also the
24        one who is in control as always.                       I will get up and
25        leave.         You can compel my testimony.                They'll put

                                      Veritext Legal Solutions
      www.veritext.com                                                       888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 42 of 75 PageID #:
                                    7435


                                                                  Page 41

  1       sanctions on me, and I have no assets deliberately
  2       so you'll never get anything from me.              You want to
  3       keep playing this game over and over, or do you want
  4       the information to take out an animal abusing
  5       asshole like Tim Stark.          You decide.      I can either
  6       help you or I can completely fuck your day up.                It's
  7       up to you.
  8                      MR. CULOTTA:      I just want to note -- this
  9       is Clay Culotta.      I just want to note for the record
10        that to the extent --
11                       THE WITNESS:      He's not an asshole, is
12        that what you're going to say, Clay?
13                       MR. CULOTTA:      I'm only going to say this:
14        To the extent that if there's any kind of collusion
15        or any other kind of activity between Mr. Lowe and
16        PETA, I would like to know what communications there
17        have been and what --
18                       THE WITNESS:      They reached out to me --
19                       MR. CULOTTA:      -- quid pro quo has been
20        offered.
21                       THE WITNESS:      All the time they reach out
22        to me, and you are never included in the emails, and
23        I brought it to their attention several times.                And
24        I've also questioned as to why Tim Stark didn't
25        receive these communications.              Haven't I?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 43 of 75 PageID #:
                                    7436


                                                                  Page 42

  1       BY MR. SMITH:
  2               Q.       Mr. Lowe, you just testified --
  3               A.       Now what are you going to do?         You guys
  4       just fucked up, right?
  5               Q.       You just testified "I can either help you
  6       or I can completely fuck up your day, it's up to
  7       you."
  8               A.       Yeah, fuck up your day by getting up and
  9       quitting and you won't get the information that I
10        have.        That's what I mean.       Because ask real
11        questions with substance.            Don't ask about --
12        obviously, my cats here are in excellent health
13        because I have perfect USDA inspections.               I don't
14        have cats dropping dead left and right like Tim
15        Stark does.        My cats are fine and they're in much
16        better enclosures than PETA sends them to at Pat
17        Craig's facility in Colorado.               So if you guys want
18        to keep jerking each other off, that's fine.               Do it
19        but do it without me.          But if you want real
20        questions answered about the condition of the
21        animals that Tim brings here or that he brought here
22        and the animals that died, then let's get to those
23        questions, but don't ask me about balls and chains
24        hanging in my fucking cages because they are
25        perfectly legal.        You guys are just trying to make

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 44 of 75 PageID #:
                                    7437


                                                                  Page 43

  1       something out of nothing.           That's what pisses me
  2       off.     I don't tolerate people wasting my time.
  3                          By the way, did I tell you that I did
  4       hire an attorney for this and he is not here so if
  5       you guys want to continue questioning me now that I
  6       have advised you that I have retained counsel, then
  7       go ahead, keep asking.
  8              Q.      Has your counsel entered an appearance in
  9       this case?
10               A.      He has not filed any paperwork that I'm
11        aware of.
12               Q.      What's the name of this counsel?
13               A.      You will find out.          I have six of them,
14        in fact.
15               Q.      Okay.   You just said "if you want real
16        questions answered about the condition of the
17        animals that Tim brings here or that he brought here
18        and the animals that died, then let's get to those
19        questions."
20               A.      Exactly.    Don't ask me about balls and
21        chains hanging from the ceilings that we use for
22        enrichment.      That has nothing to do with Tim Stark's
23        animals.
24               Q.      What should I be asking you about the
25        lions that Tim brought to your facility?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 45 of 75 PageID #:
                                    7438


                                                                     Page 44

  1               A.        Ask him why he brought them here.          You
  2       guys obviously know he's a liar because you've
  3       accused him of lying in every court paper that I
  4       have read, but you want to ask -- you want to ask if
  5       he's telling you the truth that I instructed him to
  6       bring those cats here.           What do you think the answer
  7       to that is?
  8                             You guys put him through a seven-hour
  9       deposition when he was in Thackerville, that gave
10        him a mild heart arrhythmia.               He was put into the
11        hospital.         During his hospital visit or stay, he had
12        somebody go to his truck and get a transfer form and
13        put all of his animals into my name because he
14        thought he was going to die.               Had he died, those
15        animals would be here.           He didn't die.        I
16        transferred the animals back to him.                 That's the end
17        of my involvement.         You guys want to bring me into
18        this because you know you can't get me on anything
19        else because my record is spotless.                 So PETA's only
20        attempt or PETA's only effort to tarnish my name is
21        to include me in with Tim Stark and his animal
22        abuse.         I'm not falling for it.          And neither will my
23        attorneys and neither will the general public and a
24        jury.        Nor will they on Tiger King Season 2 when I
25        expose all of you guys.

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 46 of 75 PageID #:
                                    7439


                                                                        Page 45

  1               Q.       Is there anything that I haven't asked
  2       you about the transport of these lions?
  3               A.       Yeah.     Where do you get -- is there
  4       anything what?
  5               Q.       Is there anything I haven't asked you
  6       about the transport of these lions to your facility
  7       that I should know?
  8               A.       No.     Because I wasn't involved in that
  9       transport.        Tim was.
10                Q.       How often did these lions have access to
11        the exercise area we were talking about?
12                A.       Every other day.           They get shifted in
13        every other day.           And on top of it, they're in a
14        cage that's about 16 times the size of the USDA
15        regulated cage.
16                Q.       What are these lions fed?
17                A.       They are fed red meat.               They are fed
18        chicken.        They are fed pork.           Actually scratch the
19        pork.        They are fed red meat and chicken and
20        vitamins.
21                Q.       What vitamins?
22                A.       Oasis or Wild Trax.             We alternate.
23                Q.       When they're fed meat, are they fed whole
24        carcasses?
25                A.       Sometimes.       I mean, we also feed rabbits

                                     Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 47 of 75 PageID #:
                                    7440


                                                                   Page 46

  1       to them, whole carcass rabbits.
  2              Q.      How do you get these carcasses?
  3              A.      We -- from farmers, from -- we have
  4       people hunting the animals for us.                We have -- we're
  5       in the middle of Oklahoma with dairy farms
  6       everywhere.      Cows, we pick up cattle every single
  7       day.
  8              Q.      Do you ever feed them roadkill?
  9              A.      No, I won't touch roadkill.
10               Q.      Do you do anything to determine that the
11        carcasses you feed the lions are safe to eat?
12               A.      You mean like -- yeah because we kill
13        them usually.      We won't take cows that have been put
14        down with drugs.      People drop off cows and horses
15        here all the time.
16               Q.      Does anyone monitor the lions to ensure
17        they don't fight over the carcasses?
18               A.      Are you serious?         Serious?     What do you
19        do if they do?      Do you step in there and break it
20        up?    This is what I'm talking about.              Don't ask
21        dumb-ass questions.
22               Q.      Is that a "no"?
23               A.      That's a dumb-ass question.
24               Q.      How long is raw meat allowed to stay in
25        there before being removed?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 48 of 75 PageID #:
                                    7441


                                                                  Page 47

  1              A.      Excuse me?
  2              Q.      For how long is raw meat allowed to stay
  3       in the lions' enclosure before being removed?
  4              A.      We pull it out after a couple of hours if
  5       they do not eat it because it draws ants.
  6              Q.      When did these lions transition to eating
  7       raw meat?
  8              A.      Every one is different, but I'm going to
  9       say that it was probably around seven weeks,
10        eight weeks that we start introducing it, and
11        they're still on their formula bottles at that time
12        and then they fully transition at about six or
13        seven months.
14               Q.      Did each lion have an assigned bottle?
15               A.      No.   We sterilize all of our bottles so
16        they don't need to be assigned to a particular cat.
17               Q.      Did members of the public ever feed them
18        from bottles or just you or your staff?
19               A.      Just us.
20               Q.      Do you do anything to insure that the big
21        cats don't consume fluids from the bottles too
22        quickly?
23               A.      Yes, we do.
24               Q.      What do you do?
25               A.      We make sure they don't have nipples with

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 49 of 75 PageID #:
                                    7442


                                                                  Page 48

  1       big holes in them so they aspirate.
  2               Q.     Would the contents of each bottle change
  3       as the lions grow older?
  4               A.     We stick to the -- to the formula
  5       specifications.
  6               Q.     Where do those specifications come from?
  7               A.     From the vet and from the bag.
  8               Q.     Is anyone at GW -- is anyone at your zoo
  9       particularly responsible for caring for your big
10        cats, in particular these lions?
11                A.     Yes, our cat crew.
12                Q.     Who is on the cat crew?
13                A.     You don't know them.
14                Q.     What kind of training do they have?
15                A.     They've been trained on the job with
16        thousands of hours of training.
17                Q.     Do you have a formal training program?
18                A.     We do.
19                Q.     Who devised that program?
20                A.     It was devised by Joe years and years
21        ago.
22                Q.     Have you ever had your training program
23        evaluated by anyone from outside your zoo?
24                A.     Our vets look at everything.
25                Q.     Did anyone other than your vets look at

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 50 of 75 PageID #:
                                    7443


                                                                      Page 49

  1       the program?
  2              A.         Like who?     You?      You wouldn't know what
  3       you're looking at.            Vets.     I don't think you need
  4       anyone more than a vet to evaluate the care of your
  5       animals.
  6              Q.         Does the big cat crew personnel receive
  7       any external training?
  8              A.         No.
  9                               This has nothing to do with those
10        lions.         So I'm about ready to stand up and leave.
11        You're just using this is a fishing expedition,
12        Asher, and it's not going to work.
13               Q.         Is there a big cat -- has your training
14        program for the big cat crew changed at all since
15        Joe devised it?
16               A.         Yes, but I can't tell you how because I
17        would have to go up and look at the edits and the
18        additions.
19               Q.         You believe these were significant
20        changes?
21               A.         Asher, next question.
22               Q.         Do you use any big cat husbandry manuals
23        or guides published from anyone outside your zoo?
24               A.         We do.    Laura Gage.          You might have heard
25        her name.

                                     Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 51 of 75 PageID #:
                                    7444


                                                                       Page 50

  1               Q.        Is there a specific level of knowledge or
  2       qualification that someone working at your zoo needs
  3       to be on the big cat crew?
  4               A.        Yes, they have to be trained.             And this
  5       has nothing to do -- I'm -- you're dangerously close
  6       to me walking away.
  7               Q.        For how long do they have to be trained?
  8               A.        All right.    I'm leaving.           See you later,
  9       guys.        Bye, Tim.
10                                   (Whereupon, Jeff Lowe
11                                   disconnected from the ZOOM
12                                   deposition at 10:03 a.m.)
13                          MR. SMITH:    This is Asher Smith.             I'd
14        like to note for the record that Jeff Lowe appears
15        to have just hung up and left the deposition while
16        it is still on the record and it had been ongoing
17        for approximately an hour.              We're going to take a
18        break and go off the record right now and determine
19        how and if we want to reconvene.                    Thank you.
20                                   (Whereupon, a break in the
21                                   proceedings was taken.)
22                          MR. SMITH:    This is Asher Smith.             I'd
23        just like to add for the record that counsel for
24        PETA consulted with chambers for Magistrate Judge
25        Lynch.         The Court requested that we establish for

                                   Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 52 of 75 PageID #:
                                    7445


                                                                  Page 51

  1       the record what occurred.           Mr. Lowe hung up and left
  2       the deposition after slightly under an hour on the
  3       record after I asked him about the training
  4       undertaken by staff at his facility that cared for
  5       the four lions taken from WIN.
  6                         We will not be closing the
  7       deposition, and we will be filing a motion with the
  8       Court to compel Mr. Lowe to complete this
  9       deposition.
10                          With that, we can go off the record
11        for the rest of the day.
12                                 (Off the record at 11:04 a.m.)
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 53 of 75 PageID #:
                                    7446
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 54 of 75 PageID #:
                                    7447




                             Exhibit 2
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 55 of 75 PageID #:
                                    7448



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

 PEOPLE FOR THE ETHICAL                        )
 TREATMENT OF ANIMALS, INC.,                   )
                                               )
                        Plaintiff,             )
 v.                                            )
                                               )
 WILDLIFE IN NEED AND                          )      Case No. 4:17-cv-186
 WILDLIFE IN DEED, INC.,                       )
 TIMOTHY L. STARK,                             )
 MELISA D. STARK, and JEFF LOWE                )
                                               )
                        Defendants.            )

                PLAINTIFF’S FIRST SET OF INTERROGATORIES
          AND REQUESTS FOR PRODUCTION TO DEFENDANT JEFF LOWE

        Plaintiff People for the Ethical Treatment of Animals, Inc. (“PETA”), by and through its

 undersigned counsel, hereby provides the following Interrogatories and Requests for Production

 to Defendant Jeff Lowe pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure.

                                         INSTRUCTIONS

        A.      Mr. Lowe shall separately answer each Request on the basis of his entire knowledge

 from all sources after conducting an appropriate and good faith inquiry and search for all

 documents (as defined herein) within his possession, custody, or control.

        B.      In the event any document is withheld on a claim of the attorney-client privilege or

 other protection, Mr. Lowe is to provide a description of the documents withheld that meets the

 requirements of Fed. R. Civ. P. 26(b)(5).

        C.      The singular includes the plural and vice versa.

        D.      Unless otherwise specified, the relevant time period for each request and

 interrogatory is from January 1, 2018, to the present date.
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 56 of 75 PageID #:
                                    7449



                                            DEFINITIONS

        A.      “You” and “your” means the corresponding Defendant answering the discovery

 requests below and their agents, partners, employees, volunteers, and any veterinarian or

 veterinarian technician retained by that Defendant.

        B.      “Wildlife In Need” means Defendant Wildlife In Need and Wildlife In Deed, Inc.,

 and its officers (including Tim Stark and Melisa Lane), directors, employees, volunteers,

 consultants, affiliates, subsidiaries, parents, partners, joint ventures, related entities, predecessors

 and successors in interest, agents, and other people or entities under its direct or indirect control.

        C.       “Big Cats” means any lions, tigers, and hybrids thereof, including cubs or

 individuals of any age, currently and/or previously in the possession, custody, or control of any

 Defendants.

        D.       “Communication” means any transmission of information by one person or entity

 to another person or entity by any means, including email, text messaging, Facebook or other social

 media posts or messages, telephone, and facsimile.

        E.      “Document” is equal in scope and usage of the term “documents or electronically

 stored information” in Fed. R. Civ. P. 34(a). A draft or non-identical copy is a separate document

 within the meaning of the term. Please note that including terms in the requests describing specific

 types of documents, such as “agreement”, “records”, “file”, “drawings” and “policy”, is intended

 only to aid in Your understanding of the types of documents called for by the request.

        F.      Any response to a request to “identify” a Person or Big Cat shall include the

 following, if applicable:

                a. known current or prior names;

                b. approximate ages and dates of birth;

                c. business address and telephone number;

                                                    2
 
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 57 of 75 PageID #:
                                    7450



                d. home address and telephone number; and

                e. title, occupation, and current or last known employer.


        G.      The phrase “party” or “parties” refers to any individuals or entities signing,

 assenting to, or who are otherwise bound by an agreement, transaction, contract, or other business

 arrangement.

        H.      The phrase “relating to” or “related to” means constituting, defining, describing,

 containing, discussing, embodying, reflecting, identifying, stating, referred to, dealing with,

 associated with or in any way pertaining to.

        I.      “USDA” means the U.S. Department of Agriculture and its respective offices and

 departments.

                           INTERROGATORY NOS. 1 THROUGH 5

        INTERROGATORY NO. 1. Please identify:

             a. Each Big Cat you provided, directly or indirectly, to Wildlife in Need and/or Tim
                Stark since January 1, 2018; and

             b. Each Big Cat that you received, directly or indirectly, from Wildlife in Need and/or
                Tim Stark since January 1, 2018.


        INTERROGATORY NO. 2. Please identify the “newborn lion cubs” and the “lion cubs”
 you reference in the September 9, 2019 Facebook post attached as Exhibit A and the October 1,
 2019 Facebook post attached as Exhibit B.


       INTERROGATORY NO. 3. Please identify the Big Cats shown in the nine Instagram posts
 from August, September, and October 2019 attached collectively as Exhibit C.


         INTERROGATORY NO. 4. Please identify any communications or other documents,
 including those text messages and audio and/or video recordings you reference in the October 1,
 2019 Facebook post attached as Exhibit B, you have exchanged with Tim Stark, Lauren Lowe,
 and/or the Office of Indiana Attorney General Curtis Hill regarding the Big Cats referenced in
 Interrogatories Nos. 1 and 2.


                                                  3
 
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 58 of 75 PageID #:
                                    7451



         INTERROGATORY NO. 5. For the Big Cats referenced in Interrogatories Nos. 1 and 2,
 please identify:

           a. The make and model of any vehicle in which these Big Cats have been moved or
              otherwise transported;

           b. The duration of any period of time in which these Big Cats have been moved or
              otherwise transported in a vehicle;

           c. The current USDA Animal Welfare Act license number(s) related to these Big Cats,
              or under which the Big Cats are currently kept;

           d. Any states, venues, addresses, buildings, and/or enclosures at which these Big Cats
              have been held, or are currently being kept;

           e. Any states, venues, addresses, buildings, and/or enclosures at which you intend to
              keep these Big Cats;

           f. The dates of any known transactions, including transfers or donations, involving
              these Big Cats;

           g. The parties to any known transactions, including transfers or donations, involving
              these Big Cats;

           h. Any communications between the parties to any such transactions;

           i. Any terms or documents memorializing any such transactions;

           j. The dates and reasons for any veterinary examinations or treatments of these Big
              Cats;

           k. The identity of any veterinarians who examined or treated these Big Cats;

           l. Any photographs, videos, or other depictions of these Big Cats

           m. Whether these Big Cats have been declawed as that term is defined in the
              preliminary injunction issued by the court in PETA v. Wildlife In Need and Wildlife
              in Deed, et al., No: 4:17-cv-0186, ECF No. 89;

           n. If declawed, state the date of declawing and identify the individual who performed
              the declawing of these Big Cats;

           o. Whether these Big Cats have participated in any public encounters or displays as
              those terms are defined in the preliminary injunction issued by the court in PETA
              v. Wildlife In Need and Wildlife in Deed, et al., No: 4:17-cv-0186, ECF No. 89;

           p. If these Big Cats have participated in public encounters or displays, the approximate
              date of the encounters or displays;

                                                4
 
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 59 of 75 PageID #:
                                    7452



            q. If these Big Cats have participated in public encounters or displays, the names and
               any known contact information of anyone who attended or participated in the
               encounters or displays; and

            r. If these Big Cats have participated in public encounters or displays, the revenue
               generated by these events.


                     REQUEST FOR DOCUMENTS NOS. 1 THROUGH 4

         REQUEST NO. 1. Any and all documents and other information referred to in or relating
 to Interrogatories Nos. 1 through 4, including but not limited to any and all related documents,
 records, photographs, audio recordings, videos, and communications.


         REQUEST NO. 2. Any and all other documents kept by you pursuant to law, regulation,
 or in the normal course of business relating to the Big Cats referenced in Interrogatories Nos. 1
 and 2, including but not limited to any USDA required documents; any documents relating to the
 purchase, acquisition, transport, disposition, transfer, sale, donation, or trade of these Big Cats;
 any documents relating to these Big Cats’ diet or enrichment; any documents relating to the
 provision of veterinary services for these Big Cats; any photographs, videos or other depictions
 of these Big Cats; any documents identifying or describing enclosures used to house these Big
 Cats; and any documents identifying, promoting, or otherwise describing public encounters or
 displays in which these Big Cats have participated.


        REQUEST NO. 3: Any and all communications or other documents sent between you
 and Wildlife in Need since January, 2018, including, without limitation, communications
 regarding Big Cats.


        REQUEST NO. 4: All communications or documents in your possession regarding
 Wildlife in Need since January, 2018.


 Dated: April 1, 2020                                  Respectfully submitted,


                                                       PEOPLE FOR THE ETHICAL
                                                       TREATMENT OF ANIMALS, INC.


                                                       By: /s/ Brian W. Lewis

                                                       Brian W. Lewis
                                                       Paul Olszowka
                                                       BARNES & THORNBURG LLP

                                                  5
 
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 60 of 75 PageID #:
                                    7453



                                           One North Wacker Drive, Suite 4400
                                           Chicago, IL 60606-2833
                                           Phone: (312) 357-1313
                                           Facsimile: (312) 759-5646
                                           brian.lewis@btlaw.com
                                           paul.olszowka@btlaw.com

                                           Caitlin Hawks
                                           Gabriel Walters
                                           Asher Smith
                                           PETA FOUNDATION
                                           1536 16th Street NW
                                           Washington, DC 20036
                                           Telephone: 202-483-7382
                                           Facsimile: 202-540-2208
                                           CaitlinH@petaf.org
                                           GabeW@petaf.org
                                           AsherS@petaf.org




                                       6
 
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 61 of 75 PageID #:
                                    7454



                                CERTIFICATE OF SERVICE

        I, Brian Lewis, an attorney, certify that on April 1, 2020, the foregoing document was

 served via email to J. Clayton Culotta, 815 E. Market Street, New Albany, IN 47150,

 clay@culottalaw.com, and Defendant Timothy L. Stark, pro se, 3320 Jack Teeple Road,

 Charlestown, IN 47111, wildlifeinneed@aol.com, and via courier, and email to Jeff Lowe, 25803

 N County Road 3250, Wynnewood, OK 73098, returnprice@hotmail.com.



 Dated: April 1, 2020                        /s/ Brian W. Lewis


                                                     Brian W. Lewis
                                                      Brian.Lewis@btlaw.com
                                                     Paul T. Olszowka
                                                      Paul.Olszowka@btlaw.com
                                                     BARNES & THORNBURG LLP
                                                     One North Wacker Drive, Suite 4400
                                                     Chicago, Illinois 60606
                                                     Telephone: 312- 357-1313
                                                     Facsimile: 312-759-5646

                                                     Caitlin Hawks
                                                      CaitlinH@petaf.org
                                                     Gabriel Walters
                                                      GabeW@petaf.org
                                                     Asher Smith
                                                      AsherS@petaf.org
                                                     PETA FOUNDATION
                                                     1536 16th Street, NW
                                                     Washington, DC 20036
                                                     Telephone: (202) 483-7382
                                                     Facsimile: (202) 540- 2208

                                                     Attorneys for People for the Ethical
                                                     Treatment of Animals, Inc.




                                                7
 
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 62 of 75 PageID #:
                                    7455




                             Exhibit 3
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 63 of 75 PageID #:
                                    7456



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA


 PEOPLE FOR THE ETHICAL
 TREATMENT OF ANIMALS, INC.,

 Plaintiff,


 v.

 WILDLIFE IN NEED AND                                                     Case No. 4:17-cv-186
 WILDLIFE IN DEED, INC.,
 TIMOTHY L. STARK,
 MELISA D. STARK, and JEFF LOWE

 Defendants

                 ANSWERS TO FIRST SET OF INTERROGATORIES
          AND REQUEST FOR PRODUCTION FROM DEFENDANT JEFF LOWE



                            INTERROGATORY NOS. 1 THROUGH 5

      a.) None
      b.) FourlioncubsweredroppedoffbyTimStarkapproximatelyAugust1st2019.

 INTERROGATORY NO. 2.

 I was speaking of the four lion cubs Stark dropped off approximately August 1st 2019

 INTERROGATORY NO. 3.

 We had li-liger cubs born during this same time frame, so I’m unable to identify with any degree
 of certainty

 INTERROGATORY NO. 4.

 To the best of my knowledge I have no communications or recordings or test messages with
 Stark or my wife regarding the big cats referenced in Interrogatories Nos. 1 and 2.

 Any communication I have had with the Office of Indiana Attorney, specifically, General Curtis
 Hill, cannot be handed over to Plaintiff at the specific order of Curtis Hill, not to reveal any
 details of his investigation.
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 64 of 75 PageID #:
                                    7457



 INTERROGATORY NO. 5

    a.)   2019 Dodge Pick-up (black)
    b.)   None
    c.)   73-C-0230
    d.)   25803 NCR 3250 Wynnewood OK 73098
    e.)   25803 NCR 3250 Wynnewood OK 73098
    f.) None
    g.) None
    h.) None
    i.) None
    j.) Privilegedinformation.TheStateofOklahomaprotectsthereleaseofmedicalrecordsofany
        animals,unlesspresentedasubpoena.
    k.) Privilegedinformation.TheStateofOklahomaprotectsthereleaseofmedicalrecordsofany
        animals,unlesspresentedasubpoena
    l.) Ihavenospecificknowledgeofphotographsorvideosthatspecificallyidentifythe4lionscubs
        droppedherebyStark.
    m.) Ihaveneverdeclawedorpermittedthedeclawingofanyanimal
    n.) Notapplicable
    o.) Tothebestofmyknowledge,thecubsdroppedoffbyTimStarkwerenotusedinpublic
        encounters
    p.) Notapplicable
    q.) Notapplicable
    r.) Notapplicable
                                                       
                         REQUEST FOR DOCUMENTS NOS. 1 THROUGH 4

          REQUEST NO. 1.
          I have no documents, videos, audio recordings, or communications with regard to these 4
          lion cubs.

          REQUEST NO. 2
          No such documents exist. Medical records are privileged.

          REQUEST NO. 3
          No such documents are available to me any longer. I got a new phone and lost my text
          messages.

          REQUEST NO. 4
          No such documents are available to me any longer. I got a new phone and lost my text
          messages.
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 65 of 75 PageID #:
                                    7458



         Respectfully submitted,
         Jeff Lowe

         

     

 
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 66 of 75 PageID #:
                                    7459




                             Exhibit 4
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 67 of 75 PageID #:
                                    7460
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 68 of 75 PageID #:
                                    7461
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 69 of 75 PageID #:
                                    7462
       Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 70 of 75 PageID #:
                                           7463
This message is intended only for the use of the Addressee and may contain information that is privileged and confidential. If you are not the intended recipient,
you are hereby notified that any dissemination of this communication is strictly proh bited. If you have received this communication in error, please erase all copies
of the message and its attachments and notify us immediately.





                                                                                  4
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 71 of 75 PageID #:
                                    7464




                             Exhibit 5
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 72 of 75 PageID #:
                                    7465



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

 PEOPLE FOR THE ETHICAL                        )
 TREATMENT OF ANIMALS, INC.,                   )
                                               )
                        Plaintiff,             )
 v.                                            )
                                               )
 WILDLIFE IN NEED AND                          )       Case No. 4:17-cv-186
 WILDLIFE IN DEED, INC.,                       )
 TIMOTHY L. STARK,                             )
 MELISA D. STARK, AND                          )
 JEFF LOWE,                                    )
                                               )
                        Defendants.            )

                 NOTICE OF VIDEOTAPE DEPOSITION OF JEFF LOWE

        PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

 Procedure, Plaintiff, People for the Ethical Treatment of Animals, Inc. will take the deposition

 upon oral examination of Jeff Lowe commencing at 9:00 a.m. CST on May 27, 2020.

        The deponent, Jeff Lowe, at the time of this deposition, may be located at 25803 N

 County Road 3250, Wynnewood, OK 73098, or at any location of his choosing.

        NOTICE IS FURTHER GIVEN that this deposition will be taken remotely by Internet-

 based video teleconferencing, or by telephone if Internet service is not available. Parties wishing

 to participate in the deposition will have the option to do so by the Internet or telephone.

        The deposition shall be taken before a certified court reporter authorized to administer

 oaths who will be remote and will not be in the presence of the deponent. At least three (3)

 calendar days before the deposition undersigned counsel, will provide necessary log in

 credentials and call-in numbers.
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 73 of 75 PageID #:
                                    7466



 Dated: May 12, 2020                                  PEOPLE FOR THE ETHICAL
                                                      TREATMENT OF ANIMALS, INC.

                                                     By: /s/ Paul Olszowka
                                                     One of its Attorneys

       Caitlin Hawks                                Brian W. Lewis
       Gabriel Walters                              Paul Olszowka
       Asher Smith                                  BARNES & THORNBURG LLP
       PETA FOUNDATION                              One North Wacker Drive
       1536 16th Street NW                          Suite 4400
       Washington, DC 20036                         Chicago, Illinois 60606
       Phone: (202) 483-7382                        Telephone: 312- 357-1313
       caitlinh@petaf.org                           brian.lewis@btlaw.com
       gabew@petaf.org                              paul.olszowka@btlaw.com
       ashers@petaf.org




                                 CERTIFICATE OF SERVICE

        I, Paul Olszowka, an attorney, certify that on May 12, 2020, the foregoing document was

 served via electronic mail to the attorney of record for the Defendants in this case, J. Clayton

 Culotta, 815 E. Market Street, New Albany, IN 47150, clay@culottalaw.com, and Defendant

 Timothy    L.   Stark,   pro   se,   3320   Jack    Teeple   Road,   Charlestown,   IN    47111,

 wildlifeinneed@aol.com, and via email and overnight courier to Defendant, Jeff Lowe, 25803 N

 County Road 3250, Wynnewood, OK 73098, returnprice@hotmail.com.

                                                      /s/ Paul Olszowka

                                                      Paul T. Olszowka
                                                       Paul.Olszowka@btlaw.com
                                                      BARNES & THORNBURG LLP
                                                      One North Wacker Drive, Suite 4400
                                                      Chicago, Illinois 60606
                                                      Telephone: 312- 357-1313
                                                      Facsimile: 312-759-5646


                                                2
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 74 of 75 PageID #:
                                    7467




                             Exhibit 6
Case 4:17-cv-00186-RLY-DML Document 344-1 Filed 05/29/20 Page 75 of 75 PageID #:
                                    7468
